Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Page 1 of 3 From: Barry, Ann M Sent: Wednesday, May 23, 2007 10:57 AM To: Freedman, Eric Subject: FW: NCCMT- Confirmation of Payment From: Hilda Batlle [mailto:Hilda_Batlle@aon.com] Sent: Tuesday, September 19, 2006 1:30 PM To: Barry, Ann M Subject: NCCMT- Confirmation of Payment Ann, please see below for your file. Thanks, Hilda M. Batlle I Aon Financial Services Group 55 East 52nd Street, 33rd Floor New York, NY 10055 P:212/441-1669 F: 847/953-2639 C:646/207-5441 Forwarded by Hilda Batlle/NY/ARS/US/AON on 09/19/2006 01:29 PM findyk@chubb.com To: ehalder@chubb.com cc: Hilda Batlle , jekaye@chubb.com 09/19/2006 12:53 PM Subject: Re: Fw: NCCMT- Confirmation of Payment Chubb has received payment for this bond: 0081326269 North Carolina 07/01/06 A.P. 23,920.00 Thank you, Felicia Felicia Indyk Premium Accounting Specialist (908) 903-3263 Phone (908) 903-3119 Fax Thank you, Felicia Felicia Indyk Premium Accounting Specialist (908) 903-3263 Phone (908) 903-3119 Fax Ershad R Halder/ChubbMail To 09/19/2006 11:09 Felicia Indyk/ChubbMail@ChubbMail AM cc Subject Re: Fw: NCCMT- Confirmation of Payment(Document link: Felicia Indyk) file://C:\Documents and Settings\a349858\Desktop\FW NCCMT- Confirmation of Payment.htm 05/23/2007 Page 2 of 3 Felicia, Correct Bond No. is 81326269. Thanks for providing the info. on the other Bonds. Best Regards, Peter Felicia Indyk/ChubbMail To 09/18/2006 04:29 PM Ershad R Halder/ChubbMail@ChubbMail cc Subject Re: Fw: NCCMT- Confirmation of Payment(Document link: Ershad R Halder) Hi Peter, Bond number 81236269 is coming up as a surety item for a different insured in our system. Could you please verify the number and get back to me? Thank you, Felicia Felicia Indyk Premium Accounting Specialist (908) 903-3263 Phone (908) 903-3119 Fax Ershad R Halder/ChubbMail To 09/18/2006 03:13 Felicia Indyk/ChubbMail@ChubbMail PM cc Hilda Batlle , jekaye@chubb.com Subject Fw: NCCMT- Confirmation of Payment Felicia, Please see the below. Thanks, file://C:\Documents and Settings\a349858\Desktop\FW NCCMT- Confirmation of Payment.htm 05/23/2007 Page 3 of 3 Peter Forwarded by Ershad R Halder/ChubbMail on 09/18/2006 03:10 PM Hilda Batlle To ehalder@chubb.com, jekaye@chubb.com 09/18/2006 02:58 PM cc Subject NCCMT- Confirmation of Payment Peter/Jon, Please confirm by reply to this e-mail that premium due for bond number 81236269 was received by Chubb. Thank you. Hilda M. Batlle AON CENTER  FINANCIAL SERVICES GROUP 55 East 52nd Street 33rd Floor, New York, NY 10055 Tel. (212) ax. (212) ell. (646) 207 5441 email: Hilda_Batlle@ars.aon.com CONFIDENTIALITY STATEMENT: This email message, including any attachment(s), contains information that may be confidential. This information is intended only for the use of the individuals or entities listed above. If you are not the intended recipient, you are hereby notified that any disclosure, copying, distribution, or action taken in reliance on the contents of these documents is strictly prohibited. If you have received this information in error, please notify sender immediately and arrange for the return or destruction of these documents. file://C:\Documents and Settings\a349858\Desktop\FW NCCMT- Confirmation of Payment.htm 05/23/2007
